Citation Nr: 1442036	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  06-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 1, 2008.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2010, August 2012, and May 2013, the Board remanded the case for further development, and in September 2013, the Board denied the claim, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, the Veteran's representative before the Court and VA's General Counsel submitted to the Court a Joint Motion to Vacate and Remand (Joint Motion) the September 2013 decision, and the Court granted the Joint Motion in an Order issued in April 2014.  

To ensure compliance with the mandates of the Joint Motion, the appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim for entitlement to a TDIU, the Veteran is in receipt of a 100 percent schedular rating for the service-connected residuals of his prostate cancer effective as of May 1, 2008; his combined schedular rating prior to May 1, 2008 was less than total (90 percent).  Thus, the issue on appeal has been previously adjudicated as a claim for entitlement to a TDIU prior to May 1, 2008.

As the evidence of record prior to May 1, 2008 does not contain a medical opinion regarding the effect of the Veteran's service-connected disabilities on his employability, VA had undertaken to obtain a related retrospective medical opinion.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008).  However, the parties to the Joint Motion agreed that the VA medical opinions of record are insufficient to decide the claim.  Specifically, the parties concluded that the June 2013 opinion addressing the effect of the Veteran's service-connected PTSD on his employability relied upon an incorrect legal standard, conflating the criteria for a total schedular rating for PTSD and the criteria for a finding of unemployability.  Thus, pursuant to the Joint Motion, the Board must obtain an "adequate VA medical opinion" regarding the effect of the Veteran's service-connected disabilities on his employability prior to May 1, 2008.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

While the Board is not required to obtain an opinion regarding the aggregate effect of a veteran's service-connected disabilities on employability in every case, as the Board requested such an opinion when remanding the claim in May 2013, a comprehensive medical opinion is required.  See Floore v. Shinseki, 26 Vet. App. 376, 382 (2013) (holding that a combined-effects medical examination report or opinion was not required by statute, regulation, or policy to properly decide entitlement to TDIU for veteran with multiple service-connected disabilities) (emphasis added).

Additionally, as the record reflects that the Veteran filed an application for VA Vocational Rehabilitation benefits in January 2006, and the Vocational Rehabilitation file is not of record, efforts to obtain any such records must be undertaken.  See Todd v. McDonald, No. 13-0067 (U.S. Vet. App. Sept. 3, 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA Vocational Rehabilitation records.

2.  Then, provide the Veteran's entire claims file, to include all electronic files, to an appropriate VA medical professional.  After reviewing this evidence, the medical professional must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that prior to May 1, 2008, the Veteran's service-connected disabilities, namely, adenocarcinoma of the prostate; angina and coronary artery disease; posttraumatic stress disorder; bilateral hearing loss; and tinnitus precluded him from securing and following substantially gainful employment consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.  The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

